Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REMARKS
Applicant’s argued, filed on, 03/01/2021, in pages 10-11 about independent claims 1, 20, 38, 56 that Babaei et al. (US 20200314948 A1; hereinafter as “Babaei2”, which has a Provisional Application No. 62/823,978, filed on March 26, 2019) can’t be considered as prior art since cited part of paragraphs [0507]-[508], Fig. 28, Fig. 37 of Babaei2 are not in Provisional Application No. 62/823,978, hereinafter as “Babaei978”.. 

In this case, the examiner respectfully disagrees with the applicant.


    PNG
    media_image1.png
    703
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    1114
    media_image2.png
    Greyscale



28 and Fig. 37 (both in Babaei2 and Babaei978) are used to address claim limitations “and wherein the non- numeric value is indicative of a postponement of feedback transmission for the downlink data message” …..”obtain a second DCI message different from the first DCI message, the second DCI message indicating the feedback timing for the downlink data message based at least in part on the monitoring information for the downlink control channel”. Fig. 28, Fig. 37 of Babaei978 shows that “the wireless device may receive a first DCI indicating a resource assignment for a transport block corresponding to a first downlink HARQ process” (Babaei978, [0312]) and aforesaid “wireless device may stop the DRX retransmission timer [==NOTE: a postponement of feedback transmission for the downlink data message] in response to the receiving the first DCI” (Babaei978, [0312]).   
See Fig. 28 and FI. 37 where aforesaid Wireless Device receives second DCI message which is different than first DCI message. Fig. 37 of Babaei978 shows that aforesaid “second DCI message” includes a HARQ feedback timing.  “Wireless device may determine a timing for transmitting the HARQ feedback based on one or
more parameters indicated by the second DCI. In an example, the timing indicated by the second DCI may indicate a duration/offset from the second DCI ”. “ In response to the second DCI, the wireless device may stop the DRX retransmission timer; and start the HARQ RTT timer without receiving a downlink TB. The wireless device may transmit the HARQ feedback based on the second DCI” (Babaei978, [0313]-[0314]). “in response to the receiving the second DCI, the wireless device may transmit the first HARQ feedback …. the second timing based on one or more LBT procedures before transmitting the first HARQ feedback at the first timing and the second timing. In an example, in response to the receiving the second DCI, the wireless device may transmit the first HARQ feedback at one or more of the first timing or the second timing based on wireless device implementation”: (Babaei978: [0351]).

	Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/M Mostazir Rahman/Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411